Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges the receipt of Applicant’s 8/25/20 amendments to the claims which have been entered.  Claims 1-9, and 15-20 are pending examination, claims 10 and 12-14 were withdrawn, and claim 11 canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-7, 9, 15-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 4-8 of U.S. Patent No. 10,870,152 (hereafter ‘152) in view of Lipkin et al (US 2015/0354392; as provided by applicant in 8/25/20 IDS, hereafter Lipkin). 
Claim 1: claims 1, and 4-8 of ‘152 teach all of the limitations of claim 1 except the particular orientation of where the first and second precursor materials and resulting abradable coating portions reside upon a ring shaped substrate.  Lipkin teaches a method of for fabricating an abradable coating of varying density (See, for example, abstract).  Lipkin further teaches wherein the substrate is ring –shaped (turbine shroud), and wherein the abradable coating should be applied on the inner radial surface of the substrate to help to form seals between a rotor and stator and provide low blade tip wear and high durability (See, for example, abstract, [0001-0003], [0015], [0022], Figures).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have deposited the first / second precursor material on inner radial surfaces to form first and second abradable coating portions exposed to the inner turbine environment as 
For claims 4, 5, 6, 7, and 9 of the pending application refer to claims 4, 5, 6, 7, and 8 respectively of ‘152 
Claim 15: claim 1 of ‘152 teaches wherein formation of first and second coating portions comprise steps of deposition, compressing and sintering (claim 1).  And Lipkin further teaches the steps of depositing and formation of the second precursor material (such as dense scaffold area) take place after the steps of depositing and formation the first precursor material (such as relative porous patterned area)  (See, for example Fig 4).
Claim 16: Lipkin further teaches wherein the first and second materials are different materials (See, for example, [0023], wherein one material is more friable than the other). 
Claim 18: Lipkin further teaches wherein the first abradable coating portion (such as at portions 18) overlaps the second abradable coating portion (such as at portions 16), at least partially along an axial direction that is perpendicular to a radial direction defined by the substrate (See, for example, Fig 2). 
Claim 19: Lipkin further teaches the first abradable coating portion (such as 18) is positioned farther away from an axial center of the substrate as compared to the second abradable coating portion (16) along the axial direction (see, for example, Fig 1, wherein for a particular axial plane wherein region 16 resides in the exact center, such a condition exists).  

Claim 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘152 in view of Lipkin as applied to claim 1 above and further in view of Merrill. 
.
Allowable Subject Matter
Claims 2-3 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

With respect to the Double Patenting rejections, in light of the issuance of the ‘224 application (now US 10,870,152) and the amendments to the claims, the examiner has reconstructed the Double patenting rejections as described above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712